DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 12, 14,  29-33, 35  is/are rejected under 35 U.S.C. 103 as being unpatentable over BUTTERWORTH (BUTTERWORTH et al: US 2017/0359139) in view of WITANA et al (US 2020/0036571)
Regarding claim 1, 14,  BUTTERWORTH (BUTTERWORTH et al: US 2017/0359139) discloses method implemented at a first network node, comprising: 
receiving a report of clock quality of a second network node from a third network node, a clock of the second network node is selected as a master clock for synchronization in a second timing domain (BUTTERWORTH: Fig. 4, ¶54, ¶37-41, a salve node with its own time clock receives, through a third node, at least one report of clock quality from an master clock node that is master node of its own clock/timing domain), and the third network node is attached to at least the first timing domain and the second timing domain; 
determining whether to synchronize the first timing domain to the second timing domain, based at least in part on the received report (BUTTERWORTH: Fig. 4, ¶54, ¶44, the slave node determines whether to synchronize the local clock/timing according to the master node’s timing domain); 
obtaining timing information of the second network node from the third network node, in response to the determination of synchronizing the first timing domain to the second timing domain (BUTTERWORTH: ¶39, ¶44, receives report of reliability and based on the report extra information regarding timing is received from the parent node (intermediate node))
tuning (408) the clock of the first network node to synchronize the first timing domain to the second timing domain, based at least in part on the timing information of BUTTERWORTH: ¶54, ¶44, tuning/synchronizing the first timing clock of the slave device to the second timing domain (timing domain of the master node)).
BUTTERWORTH remains silent regarding, wherein a clock of the first network node is selected as a master clock for synchronization in a first timing domain.
However, WITANA et al (US 2020/0036571) discloses wherein a clock of the first network node is selected as a master clock for synchronization in a first timing domain (WITANA: Fig. 8, ¶215, D3 or D5 is a master clock in its own domain).
A person of ordinary skill in the art working with the invention of BUTTERWORTH would have been motivated to use the teachings of WITANA as it provides a way to improve minimizing resource utilization for connection between the two clocking devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of BUTTERWORTH with teachings of WITANA in order to improve conservation of connection resources.

Regarding claim 2, BUTTERWORTH modified by WITANA discloses method according to claim 1, wherein the selection of the master clock among clocks of network nodes within one of the first timing domain and the second timing domain is independent of network nodes within the other of the first timing domain and the second timing domain (WITANA: Fig. 8, ¶103, the two domains are independent territories and master-slave relationships are not controlled by nodes of the other territories/domain; independent groups of devices).

Regarding claim 3, BUTTERWORTH modified by WITANA discloses method according to claim 1, wherein the report of the clock quality of the second network node is triggered periodically or by a predefined event (BUTTERWORTH: ¶17 upon accumulation, the report is triggered to a node down a hierarchy).

Regarding claim 4, BUTTERWORTH modified by WITANA discloses method according to claim 3, wherein the predefined event comprises at least one of: a change of clock quality of at least one master clock sensed at the third network node (BUTTERWORTH: ¶17, quality information is transmitted when a change of quality is detected (adjusted quality information)); and a query for clock quality of at least one master clock sensed at the third network node.

Regarding claim 5, BUTTERWORTH modified by WITANA discloses method according to claim 1, wherein the clock quality of the second network node is better than clock quality of any other network node of which the clock quality is reported to the first network node (BUTTERWORTH: ¶71, the clock quality of the grandmaster clock (master clock of Figure 1 and Fig. 2) is higher than the clock quality of a slave master clock).


Regarding claim 7, BUTTERWORTH modified by WITANA discloses method according claim 5, wherein said determining whether to synchronize the first timing 
comparing the clock quality of the second network node with clock quality of a local timing source of the first network node; determining to synchronize the first timing domain to the second timing domain, in response to the clock quality of the second network node being better than the clock quality of the local timing source; and determining to synchronize the first timing domain to the local timing source instead of the second timing domain, in response to the clock quality of the second network node being worse than or equal to the clock quality of the local timing source (WITANA: ¶213-214, a device in the first domain (domain that is being synchronized) is synchronized to a local clock if the local clock has better quality than the quality of another master of another domain; and if the local clock is not better, synchronization is performed with the master of another timing domain).

Regarding claim 8, BUTTERWORTH modified by WITANA discloses method according to claim 1, wherein said obtaining the timing information of the second network node from the third network node comprises: transmitting a request for the timing information of the second network node to the third network node; and receiving the timing information of the second network node directly from the third network node (WITANA: ¶214, request is sent from the first node for timing information; BUTTERWORH: ¶54, the intermediate node sends the timing information).

Regarding claim 9, BUTTERWORTH modified by WITANA discloses method according to claim 8, wherein the timing information of the second network node is received directly from the third network node periodically or in response to a specified event, during synchronizing of the first timing domain is synchronized to the second timing domain (WITANA: ¶214, request is sent from the first node for timing information; BUTTERWORH: ¶54, the intermediate node sends the timing information).

Regarding claim 10, BUTTERWORTH modified by WITANA discloses method according to claim 1, wherein the timing information of the second network node comprises timestamp information associated with the second network node collected at the third network node (BUTTERWORTH: ¶49-50, timestamp information of the master node).


Regarding claim 12, BUTTERWORTH modified by WITANA discloses method according to claim 1, wherein the determination of synchronizing the first timing domain to the second timing domain comprises: determining to update information about clock quality of the first network node and a hop count of intermediate nodes between the first network node and the second network node, wherein the clock quality of the first network node is based at least in part on the clock quality of the second network node, and the hop count between the first network node and the second network node is dependent on a hop count between the second network node and the third network BUTTERWORTH: ¶51-52, all the nodes upstream have timestamp information indicating the hop count; quality information is also received; the number of intermediate nodes at inclusive of any nodes between the master node and intermediate nodes).


Regarding claim 29, BUTTERWORTH modified by WITANA discloses method implemented at a third network node, comprising: transmitting a report of clock quality of a second network node to a first network node, a clock of the second network node is selected as a master clock for synchronization in a second timing domain, and the third network node is attached to at least the first timing domain and the second timing domain (BUTTERWORTH: Fig. 4, ¶54, ¶37-41, a salve node with its own time clock receives, through a third node, at least one report of clock quality from an master clock node that is master node of its own clock/timing domain); and providing timing information of the second network node to the first network node for enabling the first timing domain to be synchronized to the second timing domain, in response to a the first network node determining to synchronize (BUTTERWORTH: ¶39, ¶44, receives report of reliability and based on the report extra information regarding timing is received from the parent node (intermediate node);  ¶54, ¶44, tuning/synchronizing the first timing clock of the slave device to the second timing domain (timing domain of the master node)).
BUTTERWORTH remains silent regarding, wherein a clock of the first network node is selected as a master clock for synchronization in a first timing domain; providing 
However, WITANA et al (US 2020/0036571) discloses wherein a clock of the first network node is selected as a master clock for synchronization in a first timing domain (WITANA: Fig. 8, ¶215, D3 or D5 is a master clock in its own domain); providing is in response to a request for the timing information of the second network node from the first network node (WITANA: ¶214, request is sent from the first node for timing information)
A person of ordinary skill in the art working with the invention of BUTTERWORTH would have been motivated to use the teachings of WITANA as it provides a way to improve minimizing resource utilization for connection between the two clocking devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of BUTTERWORTH with teachings of WITANA in order to improve conservation of connection resources.

Regarding claim 30, BUTTERWORTH and WITANA method according to claim 29, wherein the selection of the master clock among clocks of network nodes within one of the first timing domain and the second timing domain is independent of network nodes within the other of the first timing domain and the second timing domain (WITANA: Fig. 8, ¶103, the two domains are independent territories and master-slave relationships are not controlled by nodes of the other territories/domain; independent groups of devices).

Regarding claim 31, BUTTERWORTH and WITANA method method according to claim 29, wherein the report of the clock quality of the second network node is triggered periodically or by a predefined event (BUTTERWORTH: ¶17 upon accumulation, the report is triggered to a node down a hierarchy).

Regarding claim 32, BUTTERWORTH and WITANA method according to claim 31, wherein the predefined event comprises at least one of: a change of clock quality of at least one master clock sensed at the third network node; and a query for clock quality of at least one master clock sensed at the third network node (BUTTERWORTH: ¶17, quality information is transmitted when a change of quality is detected (adjusted quality information)).

Regarding claim 33, BUTTERWORTH and WITANA method according to claim 29, wherein the clock quality of the second network node is better than clock quality of any other network node of which the clock quality is reported to the first network node (BUTTERWORTH: ¶71, the clock quality of the grandmaster clock (master clock of Figure 1 and Fig. 2) is higher than the clock quality of a slave master clock; WITANA: ¶213).


Regarding claim 35, BUTTERWORTH and WITANA method according to claim 29, wherein the clock quality of the second network node is better than clock quality of a WITANA: ¶213-214, the local clock is not better, synchronization is performed with the master of another timing domain).


Claim 6, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUTTERWORTH modified by WITANA as applied to claim 1/29 above, further in view of SHI et al (US 2010/0135189)
Regarding claim 6, 34, BUTTERWORTH modified by WITANA discloses method according to claim 1/29, at least another network node of which the clock quality is reported to the first network node, while a hop count between the first network node and the second network node is less than a hop count between the first network node and the at least another network node (BUTTERWORTH: Fig. 4, ¶31, more than one intermediate nodes).
BUTTERWORTH modified by WITANA remain silent regarding the clock quality of the second network node is equal to clock quality of the at least another network node. 
However, SHI et al (US 2010/0135189) discloses the clock quality of the second network node is equal to clock quality of the at least another network node (SHI: claim 5, ¶48, a node with a same quality is at a fewer hops from a node than the number of hops the source node is at).
A person of ordinary skill in the art working with the invention of BUTTERWORTH modified by WITANA would have been motivated to use the .

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 11, prior art of record remains silent regarding method according to claim 1, wherein said tuning the clock of the first network node to synchronize the first timing domain to the second timing domain based at least in part on the timing information of the second network node comprises: 
generating timing information of the first network node based at least in part on the timing information of the second network node; and distributing the timing information of the first network node to one or more other network nodes within the first timing domain, wherein the one or more other network nodes within the first timing domain comprise at least the third network node.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Document V discloses explains the basic principles of packet-based time transfer, the most common standards are explained compared with each other with respect to their intended application domains. Special emphasis is put on the Precision Time Protocol (PTP) as defined in the underlying IEEE 1588 standard and its variant IEEE 802.1AS used for time-sensitive networks.
Document W addresses the field of synchronization monitoring, first introducing the relevant background. It shortly reviews synchronization quality performance criteria and possible measurement metrics. This is followed by a review and analysis of synchronization performance factors and possible failure points. Synchronization monitoring functions addressing the various factors are defined and shortly described. The paper elaborates in more detail on the packet delay variation monitoring and node performance monitoring functions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461